Citation Nr: 1019590	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-24 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the Veteran's character of discharge for the period 
of active service from February 29, 1965 to December 16, 
1970, is a bar to eligibility for Department of Veterans 
Affairs (VA) benefits regarding his claims for service 
connection for post-traumatic stress disorder (PTSD), 
diabetes mellitus type 2, right foot drop, peripheral 
neuropathy, hypertension and hearing loss based upon this 
period of service.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
December 1970.

An RO administrative decision in June 1999 determined that 
the Veteran's period of service from November 14, 1961 to 
February 25, 1965 may be considered "honorable" for VA 
purposes.  His period of service from February 26, 1965 to 
December 16, 1970 was not deemed honorable for VA purposes.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the VA Regional 
Office (RO) in Montgomery, Alabama.  In that decision, the RO 
denied service connection claims for PTSD, diabetes mellitus 
type 2, right foot drop, peripheral neuropathy, hypertension 
and hearing loss.

An issue underlying all the claims before the Board concerns 
a determination that the Veteran's character of discharge for 
the period of active service from February 26, 1965 to 
December 16, 1970 constituted a bar to the benefits being 
sought.  The Veteran has contended that the disorders at 
issue began during this period of time, therefore, prior to 
any adjudication of these claims, the Board must first 
address the character of discharge.

The issues of service connection for PTSD, diabetes mellitus 
type 2, right foot drop, peripheral neuropathy, hypertension 
and hearing loss based on service from November 14, 1961 to 
February 25, 1965 are not before the Board or the VA at this 
time.  The Veteran's statements and testimony clearly 
indicate that he believes these disorders began during his 
period of active service from February 26, 1965 to December 
16, 1970.  Therefore, these issues are not before the Board.

In October 2007, the Veteran and his mother testified before 
the undersigned at a Video Conference hearing.  The 
transcript of that hearing is associated with the claims 
folder.

In January 2008, the Board remanded this claim to the RO for 
further evidentiary development.

In a decision dated February 2009, the Board denied the 
Veteran's claim.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By order dated November 2009, the Court remanded the case to 
the Board pursuant to the terms of a Joint Motion for Remand 
(JMR).


FINDINGS OF FACT

1.  The Veteran had a period of active service from February 
29, 1965 to December 16, 1970 under other than honorable 
conditions due, in part, to two periods of being absent 
without leave (AWOL) from September 5, 1968 to March 7, 1969 
and from October 4, 1969 to June 8, 1970.

2.  Effective April 5, 1977, the Veteran's character of 
discharge was upgraded to under honorable conditions under 
the Department of Defense Special Discharge Review Program.

3.  In November 1978, the Department of the Army Board of 
Corrections determined that the Veteran did not qualify for 
upgrading under the uniform standards for discharge review.

4.  The Veteran was not insane at the time of his two 
separate periods of AWOL which exceeded 180 continuous days, 
his bad conduct in service was not due to disease, and there 
are no compelling circumstances to warrant the prolonged 
unauthorized absences.


CONCLUSION OF LAW

The character of the Veteran's discharge for the period of 
active service from February 29, 1965 to December 16, 1970 is 
a bar to his receipt of VA compensation benefits.  
38 U.S.C.A. §§ 101, 5303, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.12 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  "The term veteran means a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2).  A discharge issued 
under honorable conditions is binding on VA.  38 C.F.R. 
§ 3.12(a).

Except as provided in 38 C.F.R. § 3.13, the entire period of 
service constitutes one period of service, and entitlement 
will be determined by the character of the final termination 
of such period of service.  38 C.F.R. § 3.13(b).

Based upon early reenlistments and characterizations of 
honorable discharges, the RO has applied the provisions of 
38 C.F.R. § 3.13 in favor of the Veteran by finding that the 
conditional discharges between the time period from November 
14, 1961 to February 25, 1965 constituted a break of 
continuity of one continuous period of service.  Thus, this 
period of time has been considered "honorable" for VA 
purposes.

However, the same circumstances are not present during the 
Veteran's period of service from February 26, 1965 to 
December 16, 1970, and the Board finds no basis to apply the 
provisions of 38 C.F.R. § 3.13 for any time during this 
period of service.  Thus, the entire time period from 
February 26, 1965 to December 16, 1970 must be considered one 
period of continuous service for purposes of this decision.

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if the service was otherwise honest, faithful, and 
meritorious.  38 C.F.R. § 3.12(d)(4).

In pertinent part, 38 U.S.C.A. § 5303(a) provides that the 
discharge of any person from the Armed Forces on the basis of 
an absence without authority from active duty for a 
continuous period of at least 180 days, if such person was 
discharged under conditions other than dishonorable (unless 
such person demonstrates to the satisfaction of the Secretary 
of Veterans Affairs that there are compelling circumstances 
to warrant such prolonged unauthorized absence), shall bar 
all right of such person under laws administered by the 
Secretary based upon the period of service from which 
discharged or dismissed, notwithstanding any action 
subsequent to the date of such discharge by a board 
established pursuant to 10 U.S.C. § 1553.  See also 38 C.F.R. 
§ 3.12(c)(6).  AWOL cannot constitute a minor offense for 
purposes of willful and persistent misconduct.  See Stringham 
v. Brown, 8 Vet. App. 445, 448 (1995); Cropper v. Brown, 6 
Vet. App. 450, 452, 453 (1994); Struck v. Brown, 9 Vet. App. 
145, 153 (1996).

An honorable or general discharge issued on or after October 
8, 1977, by a discharge review board established under 
10 U.S.C. § 1553, sets aside a bar to benefits imposed under 
paragraph (d), but not paragraph (c), if certain requirements 
are met. 38 C.F.R. § 3.12(g).  Unless a discharge review 
board established under 10 U.S.C. § 1553 determines on an 
individual case basis that the discharge would be upgraded 
under uniform standards meeting the requirements set forth in 
paragraph (g) of this section, an honorable or general 
discharge awarded under the Department of Defense's Special 
Discharge Review Program effective April 5, 1977, does not 
remove any bar to benefits imposed by 38 C.F.R. § 3.12(c).  
38 C.F.R. § 3.12(h)(2).

These provisions of law arose from the enactment of Public 
Law No. 95-126, § 1(a) (Oct. 8, 1977), which added 38 
U.S.C.A. § 5303(e), and engendered 38 C.F.R. § 3.12(g), (h).

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b).  An insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354(a).

Important to this decision, the fact that a veteran may have 
exhibited conduct such as prolonged deviation from normal 
method of behavior, interference with the peace of society, 
or departed from the accepted standards of the community does 
not, per se, meet the definition of insanity under 38 C.F.R. 
§ 3.354(a).  Rather, it must be shown that any of these 
actions were attributable to disease.  See Zang v. Brown, 8 
Vet. App. 246, 253 (1995) (holding that the phrase "due to 
disease" applies to all three circumstances provided in 
38 C.F.R. § 3.354(a)).

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of paragraph (a).  38 C.F.R. § 3.354(b).  The 
Court has held that the insanity need only exist at the time 
of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996); Beck v. West, 13 Vet. App. 
535, 539 (2000).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation.  It was further indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case- 
by-case basis in light of the authorities defining the scope 
of the term insanity.  The opinion provided guidance with 
regard to the phrases "interferes with the peace of 
society," "become antisocial," "accepted standards of the 
community," and "social customs of the community."  The 
opinion also held that behavior which is generally 
attributable to a substance-abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  VAOPGCPREC 20-97 (May 22, 1997).

Notably, in Gardner v. Shinseki, 22 Vet. App. 415, 420 
(2009), the Court indicated that the common analysis of 
insanity focusing on an individual's mental capacity ability 
to determine right from wrong and understanding the 
consequences of his or her actions, while elements for 
consideration in the definition of insanity as used in the 
Model Penal Code (MPC) and the Uniform Code of Military 
Justice, are not listed as elements in VA's definition of 
insanity.  These factors could be applicable, however, when 
an underlying issue involved an act of willful misconduct.

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence: (i) the length and character 
of service exclusive of the period of prolonged AWOL.  
Service exclusive of the period of prolonged AWOL should 
generally be of such quality and length that it can be 
characterized as honest, faithful and meritorious and of 
benefit to the Nation; (ii) Reasons for going AWOL.  Reasons 
which are entitled to be given consideration when offered by 
the claimant include family emergencies or obligations, or 
similar types of obligations or duties owed to third parties.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself or herself, and 
not how the adjudicator might have reacted.  Hardship or 
suffering incurred during overseas service, or as a result of 
combat wounds of other service- incurred or aggravated 
disability, is to be carefully and sympathetically considered 
in evaluating the person's state of mind at the time the 
prolonged AWOL period began; (iii) a valid legal defense 
exists for the absence which would have precluded a 
conviction for AWOL.  Compelling circumstances could occur as 
a matter of law if the absence could not validly be charged 
as, or lead to a conviction of, an offense under the Uniform 
Code of Military Justice.  38 C.F.R. § 3.12(c).

As indicated, the Veteran had an "honorable" period of 
active service from November 14, 1961 to February 25, 1965.  
During this time period, the Veteran's service personnel 
records (SPRs) indicate that his conduct and efficiency were 
both rated as excellent.  There is no issue with this period 
of active service.

The active duty time period in question is from February 26, 
1965 to December 16, 1970.  In pertinent part, the Veteran 
served in the Republic of Vietnam from December 1966 to July 
1968.  His conduct and efficiency were rated as excellent for 
the time period until August 1967.  From the time period from 
August 1967 to June 1968, the Veteran served as a 
communications specialist wherein his conduct was rated as 
fair, and his efficiency was rated as good.  He was 
transferred to Germany in August 1968.

On October 4, 1968, the Veteran was dropped from the roles as 
a deserter, and held as a prisoner from March 1969 to May 
1969.  A special court-martial conviction adjudged him as 
being AWOL from September 5, 1968 to March 7, 1969.  Between 
August and October 1969, he served as a launcher crewman and 
received unsatisfactory conduct and efficiency ratings.

On November 2, 1969, the Veteran was again dropped from the 
roles as a deserter.  He was deemed AWOL for the time period 
from October 4, 1969 to June 8, 1970, at which time he was 
returned to military control.  The Veteran received 
unsatisfactory conduct and efficiency ratings.

On June 22, 1970, the Veteran requested a Discharge for the 
Good of the Service in lieu of trial by court martial for an 
offense punishable by a bad conduct discharge.  The Veteran 
and his counsel signed this statement acknowledging the 
consequences of this decision.

A June 1970 separation examination found that the Veteran had 
a character and behavior disorder.  At that examination, the 
Veteran denied a history of frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, nervous trouble of any 
sort, and having any drug or narcotic habit.  The Veteran 
further denied a history of having been a patient in a mental 
hospital.

In July 1970, the Veteran underwent a psychiatric evaluation.  
It was noted that, for the past year, the Veteran had not 
functioned as a proper soldier with the Veteran blaming his 
wife for his conduct.  It was noted that the Veteran had a 
history of desertion, AWOL, and larceny as well as 
allegations of robbery and embezzlement.  A psychiatric 
examination demonstrated no psychosis or neurosis.  A medical 
officer certified that the Veteran was mentally responsible 
for his actions, able to distinguish right from wrong and 
adhere to right, and had the mental capacity to participate 
in board proceedings, providing highly probative evidence 
against this claim.

In August 1970, the Veteran's commander recommended an 
undesirable discharge for the Veteran, noting the Veteran's 
poor attitude towards the Army and a seven month period of 
AWOL in 1969.  It was noted that there was no indication that 
the Veteran demonstrated an abnormal, deranged or defective 
mental state at the time of the AWOL offence.

The Veteran was AWOL again from September 16, 1970 to October 
31, 1970.

In October 1970, the Veteran was identified in a police line-
up as a participant in an armed robbery.  However, the 
Criminal Investigation Division (CID) indicated that there 
was insufficient information to warrant prosecution as the 
witness' credibility was in question, and there was no proof 
of direct participation on the part of the Veteran.

A November 1970 separation examination found that the Veteran 
had a character and behavior disorder.  At that examination, 
the Veteran denied a history of frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, nervous trouble of any 
sort, and having any drug or narcotic habit.  The Veteran 
further denied a history of having been a patient in a mental 
hospital.

In December 1970, the Veteran's commanding officer approved 
the Veteran's request for a discharge for the good of the 
service, and an Undesirable Discharge Certificate was issued.  
His Department of Defense (DD) Form 214 characterized his 
service as under conditions other than honorable.

In April 1977, the Veteran applied for a discharge upgrade 
under the DoD Discharge Review Program (Special).  In June 
1977, the Veteran was notified by the Department of the Army 
that his discharge Under Conditions Other Than Honorable was 
upgraded to Under Honorable Conditions (General) effective 
May 23, 1977.

In November 1978, the Veteran was informed by the Department 
of Army that his previous discharge upgrade was re-reviewed 
by the Army Discharge Review Board as required by Public Law 
95-126.  The Discharge Review Board determined that the 
Veteran did not qualify for upgrading under the new uniform 
standards for discharge review, and that his upgraded 
discharge under the "DOD Discharge Review Program (Special) 
was not affirmed."  It was noted that this determination did 
not change or modify the previous upgraded discharge but 
that, because of a new law, he would not be able to use that 
discharge to qualify for VA benefits.

Effective October 4, 1978, the Veteran was issued a DD Form 
215 indicating "DISC REVIEWED UP PL 95-126 AND A 
DETERMINATION MADE THAT CHARACTERIZATION OF SERVICE WAS 
WARRANTED UP DOD SDRP 4 APR 77."

In November 2002, the Department of Army Board for Correction 
of Military Records returned the Veteran's application for 
correction of military records for an upgrade of his 
discharge to a higher classification than dishonorable.  The 
Board for Corrections again noted the previous administrative 
action concerning the Special Discharge Review Program and 
the subsequent review under Public Law 95-126.

The Veteran primarily asserts that he is entitled to benefits 
in accordance with the provisions of 38 C.F.R. § 3.12(g) on 
the basis that his discharge was upgraded by the Special 
Discharge Review Program.  However, an honorable or general 
discharge awarded under this program effective April 5, 1977, 
does not remove any bar to benefits imposed by 38 C.F.R. 
§ 3.12(c).  38 C.F.R. § 3.12(h)(2).

In November 1978, the Department of Army re-reviewed the 
Veteran's discharge upgrade by the Army Discharge Review 
Board as required by Public Law 95-126, and determined that 
the Veteran did not qualify for upgrading under the uniform 
standards for discharge review.  Because of this 
determination, the Veteran's previous upgrade did not meet 
uniform standards and the bar to benefits under 38 C.F.R. 
§ 3.12(c)(6) is not removed.  See 38 C.F.R. § 3.12(h)(2).

However, as noted hereinabove, the applicable regulation 
provides an exception to the bar to benefits if the 
individual was "insane" at the time of the offense(s) which 
caused the discharge or if VA finds that there are compelling 
circumstances to warrant the prolonged periods of AWOL.  
38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).

A review of the SPRs and service treatment records (STRs) 
reflects the Veteran's in-service report that his periods of 
AWOL were attributable to marital difficulties.  The 
additional lay evidence includes the Veteran's specific 
denials of psychiatric symptoms such as frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
of any sort, and having any drug or narcotic habit.  The 
Veteran further denied a history of having been a patient in 
a mental hospital.

Overall, the Veteran's STRs and SPRs provide highly probative 
evidence against this claim, reflecting the Veteran's 
specific denials of psychiatric disease or symptomatology.  
Additionally, the competent medical opinion in service found 
that the Veteran was free from psychiatric disease, 
attributing his conduct to a character and behavior disorder 
which is not deemed a disease for VA compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).

More recently, the Veteran has asserted that his conduct and 
state of mind was altered after combat service in Vietnam, 
that he almost had a nervous breakdown during service, and 
that he was disoriented and suffering from an unrecognized 
PTSD disability at the time of his AWOL.  The Veteran asserts 
that, due to the combination of his marital breakdown and 
combat service, he was unable to understand his mental and 
physical condition.  The Veteran also asserts that he was 
diagnosed with paranoid schizophrenia during a 
hospitalization in Frankfurt, Germany.

To the extent that the Veteran's arguments could be 
interpreted as a contention that he was insane at the time of 
the offenses or that compelling circumstances exists for both 
prolonged periods of AWOL, the Board finds that the 
preponderance of the evidence is against this aspect of the 
Veteran's claim.

At the outset, the Board finds that the Veteran is not deemed 
a credible historian with respect to the circumstances of the 
inservice events in question.  The Veteran contends that he 
was diagnosed with paranoid schizophrenia during service, 
following a hospitalization.  This statement is not factually 
correct.  Such an incident is not reflected in the STRs, and 
there is no reason to believe that any STRs are missing.  To 
the contrary, the Veteran's own statements in service in June 
and November 1970 specifically denied any psychiatric 
hospitalizations, providing factual evidence against his own 
claim at this time. 

The Board further notes that the Veteran's denial of drug or 
narcotic use on the June and November 1970 examinations is 
not truthful.  For example, in November 1996, the Veteran 
reported to a VA examiner that he heavily used drugs while 
stationed in Vietnam, which demonstrates a severe lack of 
candor on the Veteran's part during service.  

The Veteran's report of severe PTSD following his return from 
Vietnam is also not consistent with the evidentiary record.  
As indicated above, the Veteran denied psychiatric complaints 
during service.  In a statement received in March 1997, the 
Veteran reported being diagnosed with PTSD and peripheral 
neuropathy in approximately 1972.  In November 1996, the 
Veteran informed VA examiner's that he had not sought prior 
treatment for his right foot numbness.  In an April 2005 
statement, the Veteran's counsel represented that the Veteran 
was unaware of having PTSD until 1996.  The Veteran's 
statements are not credible. 

With respect to right lower extremity neuropathy, the Veteran 
has variously reported the onset of right foot numbness in 
1968 (VA clinical record dated November 1996), 1970 (VA Form 
21-4138 received November 1997), and/or his return from 
Vietnam (VA clinical record dated June 1998).  However, the 
Veteran's STRs reflect his specific denials of a history of 
foot trouble or neuritis on his June and November 1970 
separation examinations.

Furthermore, the Veteran's has not been entirely truthful to 
his more recent treating physicians.  The Veteran has not 
been awarded any medals or decorations indicative of combat 
service, and he is diagnosed with PTSD based upon his report 
of alleged combat stressors.  At his first VA admission in 
November 1996, the Veteran reported being "[r]etired from 
military due to disability" which is clearly untrue.

Finally, although the Veteran has provided affidavits and 
statements attesting to his good standing in the community, 
the Veteran himself admits to a prior arrest history for 
writing "worthless checks" (VA clinical record dated 
December 1996) which establishes a past history of 
deceptive/dishonest conduct. 

In sum, the Veteran's recollections of events and 
symptomatology manifested more than 30 years ago is not 
credible. The Board assigns greater probative value and 
reliability to the statements made by the Veteran to military 
physicians regarding the presence or absence of psychiatric 
disease.  These statements were made while the events were 
fresh in the Veteran's memory, and bear the indicia of 
reliability as they were made in the context of seeking 
appropriate medical treatment and legal disposition of 
discharge.  See Lilly's An Introduction to the Law of 
Evidence, 2nd Ed. (1987), pp. 245- 46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  See generally 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

On the other hand, the Veteran's current allegation that his 
bad conduct in service was "due to disease" contradicts his 
own statements in service, and in and of themselves, are 
inconsistently and inaccurately reported.  The further 
evidence impeaching his honesty further reduces the 
evidentiary value of these statements, to a point of actually 
providing factual evidence against his claims.

Overall, the record clearly reflects that the Veteran engaged 
in activities during service which clearly met the 
definitions of interfering with the peace of society, 
becoming antisocial, etc.  However, the persuasive and 
credible lay and medical evidence establishes that none of 
these actions were due to disease in service, as demonstrated 
by the psychiatric evaluations performed contemporaneous in 
time to the alleged events in service.  As none of the bad 
conduct was due to disease, the definition of insanity under 
38 C.F.R. § 3.354(a) have not been met.  Zang, 8 Vet. App. 
246, 253 (1995).

The Veteran has alleged that he was unable to understand the 
consequences of his actions during service.  However, the 
Veteran was psychiatrically evaluated in conjunction with his 
discharge proceedings.  A July 1970 psychiatric examination 
found that the Veteran did not demonstrate any evidence of 
psychosis or neurosis, and the Veteran himself blamed his 
conduct upon his wife, clearly providing evidence against a 
finding of insanity.  A medical officer certified that the 
Veteran was mentally responsible for his actions, able to 
distinguish right from wrong and adhere to right, and had the 
mental capacity to participate in board proceedings.

Additionally, separation examinations in June 1970 and 
November 1970 found the Veteran to have a character and 
behavior disorder, and the Veteran specifically denied 
psychiatric complaints.

Furthermore, in August 1970, the Veteran's commander provided 
a lay description that there was no indication that the 
Veteran demonstrated an abnormal, deranged or defective 
mental state at the time of the AWOL offence, lending 
additional lay evidence that the Veteran did not demonstrate 
any psychiatric disturbances during service, and clearly 
providing highly probative evidence against a finding of 
insanity. 

Overall, this lay and medical evidence provides strong 
probative evidence against a finding of insanity during the 
Veteran's periods of AWOL from September 5, 1968 to March 7, 
1969, October 4, 1969 to June 8, 1970, and from September 16, 
1970 to October 31, 1970.  The record places into serious 
question whether the Veteran had a psychiatric problem at 
all, let alone was "insane" which is a much higher 
standard. 

In this case, the Veteran has provided no competent medical 
opinion that he was "insane" at the time of any of his AWOL 
periods and the record (including sometimes the Veteran's own 
past statements) provides highly probative evidence against 
this claim.  The record includes a diagnosis of delayed onset 
PTSD, first demonstrated many years after his discharge from 
service.  As indicated above, the Veteran's allegation of 
being diagnosed with paranoid schizophrenia in service is not 
credible and is inconsistent with his specific denials of 
ever having been a patient in a mental hospital on his June 
1970 and November 1970 separation examinations.

After review of the entire record, the Board finds that the 
evidence does not establish that the Veteran was insane, as 
defined by applicable regulations, at the time he committed 
his periods of AWOL and, in particular, the two periods of 
AWOL from September 5, 1968 to March 7, 1969 and from October 
4, 1969 to June 8, 1970 which each lasted more than 180 
consecutive days.  The lay allegations and recollections of 
the Veteran, and argument presented by his representative, is 
not competent to speak to the medical determination of 
insanity.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a).  To the extent such statements have 
probative value, they are greatly outweighed by the credible 
lay and medical evidence against this claim.

The Board has also considered whether compelling 
circumstances warranted the Veteran's periods of AWOL from 
September 5, 1968 to March 7, 1969 and from October 4, 1969 
to June 8, 1970.  The Veteran had excellent conduct and 
proficiency ratings for his period of active service from 
November 14, 1961 to February 25, 1965, which is a factor in 
the Veteran's favor.

However, the Veteran blamed his conduct upon his wife and 
overall marital difficulties.  He has not alleged, and it is 
not shown, that both of his periods of AWOL had anything to 
do with emergencies or duties owed to others.  In fact, the 
Veteran told his attending VA physician in 1996 that his 
marriage lasted for only 30 days when she left him.  The 
Veteran also admitted to heavy drug usage in service, which 
is of a willful misconduct nature.  Even considering the 
hardships of Vietnam service and his relative youth, the 
Veteran had two separate periods of AWOL exceeding 180 days, 
and had failed attempts to rehabilitate him.  Furthermore, 
the military authorities suspected him of committing larceny 
and, possibly, being involved in an armed robbery.

The Board acknowledges the current character witness 
statements made on behalf of the Veteran in this claim.  
However, the Veteran's current good deeds, to the extent they 
are relevant, do not demonstrate acceptable compelling 
circumstances as are described in the regulation.  The 
Veteran's current rehabilitation is not a factor for 
consideration regarding events which occurred more than 30 
years ago.  There is no doubt of material fact to be resolved 
in the Veteran's favor.

In sum, the foregoing evidence is found to show that the 
Veteran had two continuous periods of AWOL exceeding 180 days 
which bars him from VA benefits, that the Veteran was not 
insane at the time of the offenses, that his bad conduct was 
not due to disease, and that there are no compelling 
circumstances warranting the prolonged periods of AWOL.  
38 C.F.R. § 3.12(d).  Accordingly, the character of the 
Veteran's discharge for the period of active service from 
February 29, 1965 to December 16, 1970 is a bar to his 
receipt of VA compensation benefits.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In this case, the Veteran filed service connection claims in 
June 2001 and September 2002.  A pre-adjudicatory RO letter 
in January 2003 advised the Veteran of the types of evidence 
and/or information deemed necessary to substantiate these 
claims as well as the relative duties upon himself and VA in 
developing his claim.

After a review of his allegations, the RO determined that an 
underlying issue concerned that the characterization of the 
Veteran's service from February 29, 1965 to December 16, 1970 
may constitute a bar to his receipt of VA compensation 
benefits for the disabilities claimed.

An RO letter in January 2004 advised the Veteran as follows:

In addition, the period of service for which you 
are claiming VA benefits must be considered 
honorable.  Service other than service 
considered honorable is a bar to VA benefits for 
disabilities resulting during this period.

(emphasis original).

In January 2008, the Board remanded this claim to ensure that 
the Veteran has submitted all evidence in his possession 
concerning his attempts to upgrade the characterization of 
his discharge from February 29, 1965 to December 16, 1970.  
An RO letter dated April 2008 advised the Veteran to submit 
such evidence.

Unlike many questions subject to appellate review, such as 
entitlement to service connection for disability or 
entitlement to an increased disability rating, the issue of 
whether the character of an individual's discharge from 
service constitutes a bar to the payment of VA benefits, by 
its very nature, has an extremely narrow focus.

The Board believes this is essentially a case in which the 
law, and not the evidence, is dispositive, and where the law 
precludes benefits, the appeal must be terminated because of 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The only exception in this case 
concerns whether the Veteran was insane at the time of the 
commission of the offenses, or whether compelling 
circumstances justified his periods of AWOL.  The Veteran has 
presented evidence and argument concerning his mental status 
and state of mind during the periods of AWOL, and has 
introduced character evidence which includes the testimony of 
his mother and current community leaders.

Furthermore, the Veteran's counsel fully briefed this precise 
issue on appeal to the Court, and argued that VA has a duty 
to provide a medical examination to determine whether the 
Veteran was insane at the time of the offences in question.  
Thus, the Veteran's counsel has demonstrated actual knowledge 
of the evidentiary requirements.

Overall, the notices provided to the Veteran have complied 
with the VCAA content requirements.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Furthermore, any timing deficiencies 
were cured with readjudication of the claim in the November 
2008 supplemental statement of the case (SSOC).  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Moreover, as 
indicated by the argument presented on appeal, the Veteran 
and his representative have demonstrated actual knowledge of 
the evidentiary requirements for evaluating the Veteran's 
circumstances and state of mind at the time of the AWOL 
incidents.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has a duty to assist the Veteran in the development of the 
claim.  In this case, the RO has secured STRs and SPRs, and 
all known materials relating the characterization and 
circumstances of the Veteran's service from February 29, 1965 
to December 16, 1970.  Furthermore, the Veteran has submitted 
all evidence pertaining to this issue in his possession.  
Given the allegations and psychiatric examinations conducted 
in service and in conjunction with the discharge proceedings, 
the Board finds that there is sufficient evidence to decide 
the claim.  

The Board specifically finds that VA has no duty to obtain 
any further medical examination or opinion in this case.  The 
credible lay and medical evidence demonstrates that the 
Veteran did not have psychiatric disease in service resulting 
in his bad conduct and AWOL's.  Quite simply, there is no 
competent evidence, or reliable lay evidence, which would 
warrant an investigation as to whether the Veteran was insane 
or affected by psychiatric disease contemporaneous in time to 
the AWOL offenses in question and significant evidence 
against such a finding.  The claims file provides 
overwhelming factual evidence against a finding that the 
Veteran was insane at the critical time periods in this case.  
The Veteran's own statements during this time period (and 
soon after) support such a finding. 

In this regard, it is important to note that the Board 
concedes the fact that the Veteran has presented recent lay 
evidence which would warrant an examination if the evidence 
were deemed true.  For the reasons expressed above, these 
allegations are rejected and there is no credible factual 
basis wherein an examiner could provide a favorable opinion.  
The Veteran's statements at this time have been found to be 
not credible.  In any examination the VA were to obtain, the 
Veteran would most likely provide these non credible 
statements to the examiner, making the findings of any such 
examination useless for the Board's determination.  A 
credibility determination must be made by the Board, and has 
been made by the Board, and can not be made by a VA examiner.  
The critical question in this case is what happened (or did 
not happen) to the Veteran more than 30 years ago.  It is a 
factual determination, not a medical determination.  Another 
examination in this case would not provide a basis to grant 
this claim. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  As 
indicated above, the facts as alleged by the Veteran 
demonstrates that there is little, if any, factual evidence 
in dispute.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The characterization of the Veteran's discharge for the 
period of active service from February 29, 1965 to December 
16, 1970 is a bar to his receipt of VA compensation benefits; 
the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


